Ness, Justice:
Appellants Bennett and Robinson appeal from orders of the family court committing them to pre-adjudicatory detention. We dismiss.
Appellants, both minors under seventeen years of age, were charged with offenses ranging from larceny to vandalism. Hearings were held pursuant to Family Court Rule 36 to determine whether they should be detained pending trial on the charges. Their appointed counsel requested the State be required to make a preliminary showing of probable cause. The family court refused and detained appellants upon a showing that their detention was necessary for the protection of the community and their best interests. They were sub*189sequently adjudicated delinquent and committed to the custody of the Department of Youth Services.
Appellants challenge only the constitutionality of their initial detention. They do not challenge their delinquency adjudications or the orders committing them to the Department of Youth Services. As a result, any decision on their constitutional claim would be advisory only. Since this Court lacks jurisdiction to render advisory opinions, Booth v. Grissom, 265 S. C. 190, 217 S. E. (2d) 223 (1975); O’Shields v. McLeod, 257 S. C. 477, 186 S. E. (2d) 408 (1972), their appeals must be dismissed.
Appeals dismissed.
Lewis, C. J., Littlejohn and Gregory, JJ., and Joseph R. Moss, Acting Associate Justice, concur.